Case: 1:19-cv-00315-DRC-MRM Doc #: 17 Filed: 07/20/20 Page: 1 of 4 PAGEID #: 495




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI

SHAWN ALLEN,

                       Petitioner,               :   Case No. 1:19-cv-315

       - vs -                                        District Judge Douglas R. Cole
                                                     Magistrate Judge Michael R. Merz

WARDEN,
 Warren Correctional Institution,

                                                 :
                       Respondent.


                       REPORT AND RECOMMENDATIONS


       This habeas corpus case is before the Court on Petitioner’s Motion for Certificate of

Appealability (ECF No. 16).

       On July 6, 2020, the Magistrate Judge filed a Report and Recommendations on the merits

which included in its conclusion “[b]ecause reasonable jurists would not disagree with this

conclusion, it is also recommended that Petitioner be denied a certificate of appealability. . .”

(“Report”, ECF No. 12, PageID 424). This recommendation was included in recognition of Rule

11 of the Rules Governing § 2254 which requires a District court to make an appealability decision

whenever it enters judgment in a habeas case adverse to the Petitioner.

       The Petition pleads four grounds for relief (ECF No. 1) and the Report recommended all

four be dismissed with prejudice. In Objections filed the same day as the instant Motion, Allen’s

counsel structures her arguments around the following two headings:

                A. Allen was denied the right to effective assistance of counsel
                   because his attorney was activiely [sic] engaged in representing

                                                1
Case: 1:19-cv-00315-DRC-MRM Doc #: 17 Filed: 07/20/20 Page: 2 of 4 PAGEID #: 496




                    Allen (defendant in a criminal case) and the state’s witness
                    against Allen (Gary Young) creating a conflict of interest (ECF
                    No. 15, PageID 483).

                B. Allen was denied effective assistance of counsel in plea
                   negotiations when trial counsel promised Allen that counsel had
                   worked out a deal such that, if Allen pled guilty he would be
                   sentenced to six years in prison. Allen entered a plea on that
                   basis. Instead, upon entering a plea of guilty, Allen was
                   sentenced to 18 years in prison. Id. at PageID 486-87.


These Objections relate respectively to Grounds Three and Four. Petitioner has made no objection

to the Report’s recommendation that Grounds One and Two be dismissed. Consistently, Allen

seeks a certificate of appealability only as to Grounds Three and Four.

        The instant Motion restates the standard for issuance of a certificate of appealability from

Slack v. McDaniel, 529 U.S. 473 (2000): to obtain a certificate of appealability, a petitioner must

show at least that jurists of reason would find it debatable whether the petition states a valid claim

of denial of a constitutional right. That is, it must find that reasonable jurists would find the district

court’s assessment of the petitioner’s constitutional claims debatable or wrong or that they warrant

encouragement to proceed further. See also Banks v. Dretke, 540 U.S. 668, 705 (2004); Miller-El

v. Cockrell, 537 U.S. 322, 336 (2003); Dufresne v. Palmer, 876 F.3d 248 (6th Cir. 2017).

        Having stated the standard, Petitioner’s counsel makes no argument as to how it applied

here. She does not, for example, point to any reasonable jurists who, in an analogous case, have

disagreed with the conclusions in the Report. Nor does she argue why this case deserves

encouragement to proceed further.

        The Sixth Circuit recently sharpened the standard for issuance of a certificate:

                In short, a court should not grant a certificate without some
                substantial reason to think that the denial of relief might be incorrect.
                Crucially, in applying this standard, a court must consider not only
                the merits of the underlying constitutional claim but also any

                                                    2
Case: 1:19-cv-00315-DRC-MRM Doc #: 17 Filed: 07/20/20 Page: 3 of 4 PAGEID #: 497




               procedural barriers to relief. Buck v. Davis, 137 S. Ct. 759, 777, 197
               L. Ed. 2d 1 (2017); Slack [v. McDaniel], 529 U.S. at 484-85; see
               also Dufresne v. Palmer, 876 F.3d 248, 254 (6th Cir. 2017). To put
               it simply, a claim does not merit a certificate unless every
               independent reason to deny the claim is reasonably debatable.

               [T]he standards for a certificate are no mere technicality. Quite the
               contrary. By authorizing extra appeals, improper certificates add to
               the "profound societal costs" of habeas litigation while sapping
               limited public resources. Calderon v. Thompson, 523 U.S. 538, 554,
               118 S. Ct. 1489, 140 L. Ed. 2d 728 (1998) (quoting Smith v. Murray,
               477 U.S. 527, 539, 106 S. Ct. 2661, 91 L. Ed. 2d 434 (1986)). For
               one, they divert our time and attention from the cases Congress
               actually meant us to hear, often leading us to appoint counsel and
               schedule argument in cases that we later find to be insubstantial. For
               another, they require state and federal government attorneys to
               devote their time and attention to defending appeals that should
               never have existed. Plus, they may even harm those habeas
               petitioners whose claims really do merit an appeal because it could
               "prejudice the occasional meritorious [claim] to be buried in a flood
               of worthless ones." Brown v. Allen, 344 U.S. 443, 537, 73 S. Ct. 397,
               97 L. Ed. 469 (1953) (Jackson, J., concurring). In short, it's critical
               that courts follow the rules Congress set.

Moody v. United States, 958 F.3d 485 (6th Cir. 2020).

       The certificate of appealability requirement for a petitioner’s appeal in a habeas corpus

case was designed by Congress to be administered by the circuit courts themselves. 28 U.S.C. §

2253(c)(1) as enacted in the Antiterrorism and Effective Death Penalty Act of 1996 (Pub. L. No

104-132, 110 Stat. 1214)(the "AEDPA") reads “Unless a circuit justice or judge issues a certificate

of appealability, an appeal may not be taken . . . Within a year of the enactment of AEDPA,

however, the circuit courts generally had “delegated” that task to the district courts. Lyons v. Ohio

Adult Parole Authority, 105 F.3d 1063 (6th Cir. 1997). Kincade v. Sparkman, 117 F.3d 949 (6th

Cir. 1997). That delegation is now codified by the Supreme Court in Rule 11. Precedent allows

us neither the false humility of blanket grants or the false pride of blanket denials. Porterfield v.

Bell, 258 F.3d 484(6th Cir. 2001); Murphy v. Ohio, 263 F.3d 466 (6th Cir. 2001). Instead, a claim-



                                                 3
Case: 1:19-cv-00315-DRC-MRM Doc #: 17 Filed: 07/20/20 Page: 4 of 4 PAGEID #: 498




by-claim analysis appears to be required. While denial is not appealable, an unsuccessful habeas

petitioner can, indeed must, apply to the circuit court for a certificate. In this Magistrate Judge’s

experience, the grant of such certificates by the Sixth Circuit when they have been denied by this

Court is relatively rare. But in any event a certificate is not available upon mere recitation of the

standard and reiteration of a petitioner’s claims.

       Accordingly, the Magistrate Judge respectfully recommends that the Motion for Certificate

of Appealability be denied.



July 20, 2020.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                              NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. A party may respond
to another party’s objections within fourteen days after being served with a copy thereof. Failure
to make objections in accordance with this procedure may forfeit rights on appeal.




                                                     4
